SECOND AMENDMENT OF THE

SOUTHERN GRAPHIC SYSTEMS, INC. DEFERRED COMPENSATION PLAN



Effective as of January 1, 2008



1. Section 6.1 of the Plan is hereby amended by deleting therefrom the words
"September 1 of the calendar year prior to the Plan Year in" and substituting
therefor the words "the date on".



2. The first sentence of Section 6.3(b) is amended to read as follows:



"An election of the optional form of payment under paragraph (a) above may be
made on the Appropriate Form (i) no later than December 31, 2008, in the case of
a then current Participant, or (ii) at the time of the Participant's initial
election to participate and within the time limits described in Section 2.1, in
the case of an Eligible Employee becoming a Participant on or after January 1,
2009."



3. The third sentence of Section 6.3(b) is amended to read as follows:



"An election of the optional form of payment not made within the time limits
described in the first sentence of this paragraph (b) must be made on the
Appropriate Form at least one year prior to the Participant's Separation from
Service and payment pursuant to such optional form may not commence for at least
five years following such date."